DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flora (US 2,499,637).
Regarding claim 1, Flora discloses an apparatus comprising:
one or more pairs of laterally offset legs (24 at left of Fig. 2 and 12) joined at a head portion (20, 11), wherein the legs form a clip opening (Fig. 3 as shown) at an opposite end of the head portion;
a pair of arms (24 at right of Fig. 2) coupled to the head portion, wherein the arms are configured to move substantially independently from the pair of legs (distal ends of the arms and legs are shown not connected allowing independent movement);
a pair of projections (ends of 24 at right of Fig. 2) coupled to the arms, wherein each projection from the pair of projections extends inward toward the other projection, wherein the projections are configured to engage an opening in a blade, wherein the fastener clip is configured to be secured over the blade based at least upon the pair of projections being configured to engage the opening in the blade (the device is capable of operating in the claimed manner), wherein each of the projections from the pair of projections engages an opposite sides of the blade from the other projection;
one or more pairs of barbs (ends of 24 at left of Fig. 2) coupled to the one or more pairs of laterally offset legs, wherein the barbs are configured to dig into the blade and to secure the fastener clip to the blade based at least upon the fastener clip being placed over the blade.

Regarding claim 3, Flora further discloses wherein the fastener clip is configured to couple a first structure to a second structure based at least upon: the blade being coupled to the first structure, the fastener clip being configured to engage and to be coupled to a slot in the second structure (the device as claimed can be used in the claimed manner).

Regarding claim 4, Flora further discloses wherein the first structure is a body panel and wherein the second structure is a vehicle chassis (the device as claimed could be used with a first and second structure being a body panel and vehicle chassis).

Regarding claim 5, Flora further discloses depressions (Fig. 4 as annotated below) in the one or more legs, wherein the fastener clip is configured to engage the slot in the second structure based at least upon the depressions being configured to engage a perimeter of the slot in the second structure (the device is capable of performing in the claimed manner).

    PNG
    media_image1.png
    437
    500
    media_image1.png
    Greyscale

Figure 4 of Flora as annotated
Regarding claim 6, Flora further disclose a pair of feet (16) coupled to the one or more legs, wherein the feet are configured to stop the fastener clip against the second structure based at least upon fully inserting the fastener clip into the slot of the second structure.


Allowable Subject Matter
Claims 7, 9 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose a fastener assembly wherein one or more pairs of barbs coupled to one or more pairs of laterally offset legs, wherein the barbs are configured to dig into a blade and to secure a fastener clip to the blade base at least upon the fastener clip being placed over the blade in combination with all the limitations in independent claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677